Exhibit 10.2

 

Execution Version

 

AGREEMENT REGARDING WARRANTS EXERCISE AND NOTE CONVERSION

 

This Agreement Regarding Warrants Exercise and Note Conversion (this
“Agreement”) is made and entered into effective as of this 2nd day of May, 2016,
by and between Golden Minerals Company, a Delaware corporation (the “Company”)
and Sentient Global Resources Fund IV, L.P., a Cayman Island exempted limited
partnership (“Sentient”).

 

WHEREAS, Sentient and its affiliates currently own approximately 49% of the
Company’s outstanding common stock, par value $0.01 per share (“Common Stock”);

 

WHEREAS, the Company is considering certain financing opportunities through the
sale of Common Stock or securities convertible into Common Stock (the
“Financing”);

 

WHEREAS, pursuant to a private placement with Sentient on September 18, 2012,
Sentient has the right to purchase 1,129,872 shares of Common Stock pursuant to
exercise of its 1,365,794 outstanding warrants acquired thereunder (the “2012
Warrants”);

 

WHEREAS, pursuant to a private placement with Sentient on September 10, 2014,
Sentient has the right to purchase 2,900,000 shares of Common Stock pursuant to
exercise of its 5,800,000 outstanding warrants acquired thereunder (the “2014
Warrants”, and together with the 2012 Warrants, the “Warrants”);

 

WHEREAS, on October 27, 2015, the Company entered into a Loan Agreement (the
“Loan Agreement”) with Sentient, pursuant to which the Company borrowed $5.0
million, the entire amount available under the Loan Agreement, pursuant to a
Senior Secured Convertible Note (the “Note”) in favor of Sentient, with
principal and accrued interest due and payable on October 27, 2016 (the
“Maturity Date”);

 

WHEREAS, as of the date hereof, approximately $1.2 million principal and accrued
interest remain outstanding under the Note and due at the Maturity Date, all of
which may be converted into shares of the Common Stock pursuant to the Note (the
“Conversion Rights”);

 

WHEREAS, in the aggregate, approximately 8,000,000 shares of Common Stock are
reserved for issuance upon exercise of the Warrants and upon exercise of the
Conversion Rights:

 

WHEREAS, the Company has 100,000,000 shares of authorized Common Stock, of which
approximately 6,000,000 remain available for issuance and are not reserved for
issuance pursuant to convertible securities (including estimated shares reserved
for issuance resulting from anti-dilution triggers upon a Financing), including
the Warrants and the Note;

 

WHEREAS, the Company has submitted for approval by the shareholders at the 2016
annual meeting to be held May 19, 2016, a proposal to increase its authorized
Common Stock from 100,000,000 to 200,000,000;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, if Sentient agrees to not exercise the Warrants and its Conversion
Rights under the Note until such time the Company increases its authorized
Common Stock by at least 8,000,000 shares, then the Company will have
approximately 14,000,000 shares of Common Stock available for issuance in the
Financing;

 

WHEREAS, pursuant to the Loan Agreement, the Company must use commercially
reasonable best efforts to raise no less than $5,000,000 through the sale of
equity or securities convertible into equity prior to the Maturity Date; and

 

WHEREAS, in order to permit the Company to complete the Financing, the parties
hereto have agreed to enter into this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to permit the Company to consummate the
Financing, Sentient and the Company hereby agree as follows:

 

1.                                            Financing. The Company represents
to Sentient that the completion of the Financing should provide sufficient
capital for the Company to fund its operations under its current business plans.
As a substantial stockholder of the Company, Sentient would benefit indirectly
from the Financing.

 

2.                                            Agreements Concerning Warrant
Exercise Rights.  In connection with the Financing, subject to the terms and
conditions contained herein, Sentient agrees that it will not exercise the
Warrants until after the Termination Date (as defined below). Sentient further
agrees to not enforce its rights pursuant to the first sentence of Section 7 of
the warrant agreements governing the Warrants which require that the Company
will reserve and keep available out of its authorized but unissued and
unreserved Common Stock the number of shares issuable upon exercise of the
Warrants (the “Warrant Shares Reservation Obligation”) until after the
Termination Date. Sentient agrees that the Company’s temporary inability to
maintain the Warrant Shares Reservation Obligation pursuant to this Agreement
does not constitute a breach, violation or default under the warrant agreements
governing the Warrants.

 

3.                                            Agreements Concerning Note
Conversion Rights. In connection with the Financing, subject to the terms and
conditions contained herein, Sentient agrees that it will not exercise its
Conversion Rights under the Note until after the Termination Date. Sentient
further agrees to not enforce its rights pursuant to the provisions of
Section 2(b) of the Note which provides that the Company will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of Common Stock upon the full
conversion of the Note (the “Note Conversion Shares Reservation Obligation”)
until after the Termination Date. Sentient agrees that the Company’s temporary
inability to maintain the Note Conversion Shares Reservation Obligation pursuant
to this Agreement does not constitute a breach, violation or default under the
Note or Loan Agreement.

 

4.                                            Termination Date. The agreements
of Sentient contained in Sections 2 and 3 above shall terminate on the earlier
to occur of (i) July 19, 2016, or (ii) the date on which the shareholders
approve the increase in the Company’s authorized Common Stock from 100,000,000
to 200,000,000 and the amendment to the Company’s Amended and Restated

 

2

--------------------------------------------------------------------------------


 

Certificate of Incorporation is filed and accepted by the Delaware Secretary of
State (the “Termination Date”). Notwithstanding the foregoing, if the Financing
has not closed within five (5) business days after the date this Agreement is
executed and delivered, this Agreement shall automatically terminate and that
termination date shall be the “Termination Date” for purposes of this Agreement.
No later than the Termination Date, the Company shall reserve a sufficient
number of shares of the authorized and unissued Common Stock of the Company to
satisfy the Company’s obligations to issue shares upon the exercise of the
Warrants and upon exercise of the Conversion Rights.

 

5.                                            Continuing Warrants Rights and
Obligations.  Except as expressly provided in this Agreement, all rights and
obligations under the Warrants, the warrant agreements, and all other
transaction documents related thereto, shall remain unmodified, shall remain and
continue in full force and effect, including but not limited to the
anti-dilution protections contained therein, and nothing in this Agreement
except as provided above shall act to cancel, amend, modify or supersede such
continuing rights and obligations. The terms of the agreements governing the
Warrants are hereby confirmed, approved and ratified.

 

6.                                            Continuing Note Rights and
Obligations.  Except as expressly provided in this Agreement, all rights and
obligations under the Loan Agreement, the Note, and all other transaction
documents related thereto, shall remain unmodified, shall remain and continue in
full force and effect, including but not limited to the anti-dilution
protections contained therein, and nothing in this Agreement except as provided
above shall act to cancel, amend, modify or supersede such continuing rights and
obligations. The terms of the Loan Agreement, the Note and the other documents
concerning the transactions referenced in the Loan Agreement are hereby
confirmed, approved and ratified.

 

7.                                            Additional Representations and
Warranties. The Company makes the following representations and warranties,
which shall survive the execution and delivery of this Agreement: (a) Prior to
and as of the date first referenced above, no Event of Default has occurred and
as of the date first referenced above no Event of Default under the Loan
Agreement and the other documents executed and delivered in connection therewith
will exist immediately after giving effect to the agreements contained herein;
and (b) Each of the representations and warranties of the Company set forth in
the Loan Agreement are true and correct as though such representations and
warranties were made at and as of the date of this Agreement, except to the
extent that any such representations or warranties are made as of a specified
date or with respect to a specified period of time, in which case such
representations and warranties shall be made as of such specified date or with
respect to such specified period. Each of the representations and warranties
made under the Loan Agreement shall survive to the extent provided therein and
not be waived by the execution and delivery of this Agreement.

 

8.                                            Governing Law; Entire Agreement. 
This Agreement shall be governed by the laws of the State of Colorado.  Unless
otherwise specifically addressed herein, this Agreement constitutes the sole and
entire agreement of the parties with respect to its subject matters, supersedes
all prior verbal and written understandings and agreements between the parties
relating to its subject matters, and may not be modified except in a writing
signed by both parties.

 

3

--------------------------------------------------------------------------------


 

9.                                            Counterparts.  This Agreement may
be executed in several counterparts, each of which shall be an original, but all
of which together shall constitute one and the same agreement.

 

10.                                     Further Assurances. The parties agree
that from time to time, without further consideration, they will promptly
execute and deliver all further instruments and documents, and take all further
action that may be necessary or reasonably desirable, or that the Company or
Sentient may request, in order to effect the intent of the parties as set forth
herein. The Company further agrees, upon written request from Sentient, to use
commercially reasonable efforts to cause its indirect subsidiaries Minera
William, S.A. de C.V., Minera Labri, S.A. de C.V. and Servicios Velardena, S.A.
de C.V., each of which are guarantors under the Loan Agreement and Note, to
execute and file a Consent and Reaffirmation of Guaranty in favor of Sentient
concerning such guarantor’s obligations under each respective Corporate Guaranty
and Solidary Obligation, and any other loan document executed and delivered by
such guarantor with respect to the Loan Agreement.

 

11.                                     Conditions Precedent. The agreements
described in Sections 2 and 3 above, are subject to the satisfaction of (or
waiver by Sentient in its sole discretion) the following conditions precedent:

 

(a)                                 a Reaffirmation of Guaranty and corporate
resolutions consenting to and acknowledging such reaffirmation, each in form and
substance acceptable to Sentient, shall have been executed and delivered to
Sentient by of ECU Silver Mining, Inc. and ASM Services S.à r.l., each of which
are guarantors under the Loan Agreement and Note;

 

(b)                                 the Company shall have paid to Sentient’s
attorneys’ fees and expenses it has incurred or paid in connection with the
preparation of this Agreement and related instruments;

 

(c)                                  the Company shall have executed and
delivered such other documents and instruments that Sentient may reasonably
request to effect the purposes of this Agreement,

 

(d)                                 a legal opinion of Davis Graham & Stubbs
LLP, and

 

(e)                                  Satisfaction that the rules of the TSX,
NYSE MKT and Multilateral Instrument 61-101 are satisfied, to the extent the
transactions described herein require such satisfaction.

 

12.                                     Expenses. The Company agrees to pay all
costs and expenses incurred by Sentient in connection with the preparation,
execution and delivery of this Agreement and any other documents or instruments
which may be delivered in connection herewith.

 

13.                                     Release. In consideration of the
amendments provided herein, the Company releases and discharges Sentient, and
its affiliates, partners, directors, officers, employees, agents, successors and
assigns from all claims and causes of action of any nature whatsoever, which the
Company, its successors and assigns ever had or have as of the date hereof
against Sentient that arise, directly or indirectly, out of or are related to
the Warrants or the Loan Agreement, including the administration of the Loan.
The Company acknowledges that the obligations arising under the Loan Agreement
are not subject to any counterclaim, offset, defense or right of recoupment
against Sentient.

 

4

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

 

 

GOLDEN MINERALS COMPANY, a Delaware corporation

 

 

 

By:

/s/ Warren M. Rehn

 

 

 

Name: Warren M. Rehn

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

SENTIENT GLOBAL RESOURCES FUND IV, L.P., a Cayman Islands exempted limited
partnership

 

 

 

By: Sentient GP IV, L.P., General Partner

 

By: Sentient Executive GP IV, Limited, General Partner

 

 

 

By:

/s/ Andrew Pullar

 

 

 

Name: Andrew Pullar

 

 

 

Title: Director

 

 

 

Signature Page to Agreement Regarding Warrants Exercise and Note Conversion

 

--------------------------------------------------------------------------------